TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-20-00463-CV


Texas Department of State Health Services and John Hellerstedt, in his Official Capacity as
       Commissioner of the Texas Department of State Health Services, Appellants

                                                v.

 Crown Distributing LLC; America Juice Co. LLC; Custom Botanical Dispensary, LLC;
                       and 1937 Apothecary, LLC, Appellees




              FROM THE 345TH DISTRICT COURT OF TRAVIS COUNTY,
   NO. D-1-GN-20-004053, THE HONORABLE LORA J. LIVINGSTON, JUDGE PRESIDING



                                           ORDER


PER CURIAM

               Appellees have filed an emergency motion for Rule 29.3 temporary relief, seeking

reinstatement of the trial court’s order granting their application for a temporary injunction and

enjoining appellants from enforcing Rule 300.104. See 25 Tex. Admin. Code § 300.104 (2020)

(Dep’t of State Health Servs., Manufacture, Processing, Distribution, and Retail Sale of Hemp

Products for Smoking) (“The manufacture, processing, distribution, or retail sale of consumable

hemp products for smoking is prohibited.”). We requested a response and issued a temporary

order granting the relief while we considered the motion and response. See Texas Dep’t of State

Health Servs. v. Crown Distrib. LLC, No. 03-20-00463-CV, 2020 WL 5778128, at *1 (Tex.

App.—Austin Sept. 23, 2020, order) (per curiam).
               For the reasons stated in this Court’s opinion in this case, see Texas Dep’t of State

Health Servs. v. Crown Distrib. LLC, No. 03-20-00463-CV, 2021 WL ________, at *1 (Tex.

App.—Austin Aug. 5, 2021, no pet. h.) (mem. op.), we exercise our discretion under Rule 29.3

and grant appellees’ Rule 29.3 motion in part and deny it in part, see Tex. R. App. P. 29.3. We

temporarily enjoin appellants from enforcing Rule 300.104’s prohibitions against distribution or

retail sale of consumable hemp products for smoking until disposition of the appeal. See id. R.

18 (“The appellate court’s judgment on an appeal from an interlocutory order takes effect when

the mandate is issued.”).

               It is ordered on August 5, 2021.



Before Justices Goodwin, Triana, and Kelly




                                                  2